580 So. 2d 896 (1991)
In the Interest OF B.M., a Child.
No. 90-1041.
District Court of Appeal of Florida, Fourth District.
June 19, 1991.
Richard L. Jorandby, Public Defender, and Nancy Perez, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James J. Carney, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We construe the provision in the trial court's disposition order concerning restitution as one retaining jurisdiction to determine the amount of restitution at a properly noticed hearing after appellant's release from detention, and we affirm the order. See A.P. v. State, 558 So. 2d 519 (Fla. 5th DCA 1990).
ANSTEAD, POLEN and GARRETT, JJ., concur.